Per Curiam.
This cause was before the court on a former appeal. 134 Minn. 186, 158 N. W. 830. It was then held that the contract involved in the action was a continuing guaranty, subjecting defendant to liability in the sum of $400. On a second trial of the action the letter referred to in the former opinion was received in addition to the evidence as it appeared on the first appeal. We are of opinion that the letter in no way changes the material facts, or in any way qualifies defendant’s liability as expressed in the written contract, and the former decision is therefore followed as the law of the case.
Judgment affirmed.